           Case 1:19-ap-01126-MB          Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04              Desc
                                          Main Document    Page 1 of 14


           1   DAVID SEROR – Bar No. 067488
               JORGE A. GAITAN – Bar No. 288427
           2   BRUTZKUS GUBNER
               21650 Oxnard Street, Suite 500
           3   Woodland Hills, CA 91367
               Telephone: 818.827.9000
           4   Facsimile: 818.827.9099
               Email:     dseror@bg.law
           5              jgaitan@bg.law

           6   [Proposed] Attorneys for Plaintiff Amy L. Goldman,
               Chapter 7 Trustee
           7

           8                             UNITED STATES BANKRUPTCY COURT

           9                              CENTRAL DISTRICT OF CALIFORNIA

          10                                SAN FERNANDO VALLEY DIVISION

          11   In re                                          Case No. 1:15-bk-11139-MB

          12                                                  Chapter 7
               SHAHEN MARTIROSIAN,
          13                                                  Adv. No.
          14                                                  COMPLAINT:
                                      Debtor.
          15                                                  1. TO AVOID AND RECOVER FRAUDULENT
               ___________________________________            TRANSFERS [11 U.S.C. §§ 544, 548(a)(1)(A) and
          16                                                  (B), 550(a)(1) and (2) and California Civil Code
               AMY L. GOLDMAN, SOLELY IN HER                  § 3439, et seq.]
          17   CAPACITY AS CHAPTER 7 TRUSTEE
                                                              2. FOR EQUITABLE SUBORDINATION OF
          18   FOR THE BANKRUPTCY ESTATE OF                   THE SECURED CLAIMS OF CITY NATIONAL
               SHAHEN MARTIROSIAN,                            FINANCE
          19
                                       Plaintiff,             3. FOR A TEMPORARY RESTRAINING
          20                                                  ORDER AND PRELIMINARY INJUNCTION
                       v.
          21

          22   VIRGINIA MARTIROSIAN, ANAHIT
               HARUTYUNYAN, CITY NATIONAL
          23   FINANCE,
                                Defendants.
          24

          25

          26

          27           Plaintiff, Amy L. Goldman, the duly appointed and acting Chapter 7 Trustee (the “Trustee”),
          28   on behalf of the bankruptcy estate (the “Estate”) of debtor Shahen Martirosian (Debtor”),

                                                                1
2194929
           Case 1:19-ap-01126-MB              Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                         Desc
                                              Main Document    Page 2 of 14


           1   complaining of defendants Virginia Martirosian, Anahit Harutyunyan, and City National Finance

           2   (collectively, “Defendants”), alleges as follows:

           3                         STATEMENT OF JURISDICTION AND PROCEEDINGS

           4           1.       On or about April 2, 2015 (the “Petition Date”), Debtor filed a voluntary petition

           5   under Title 11, Chapter 7 of the United States Code. Thereafter, Amy L. Goldman was appointed

           6   chapter 7 trustee for the Debtor’s bankruptcy estate.

           7           2.       On May 15, 2015, the Trustee filed a “no asset report,” indicating her conclusion that

           8   there were no assets available for distribution from the Estate.

           9           3.       On September 15, 2015, the Court granted the Debtor a discharge and, on September,

          10   22, 2015, closed the bankruptcy case.

          11           4.       On January 9, 2019, creditor Norair Savadian filed a motion to reopen the Debtor’s

          12   bankruptcy case.

          13           5.       The Court granted the motion and reopened the case on April 5, 2016.

          14           6.       On September 18, 2019, the Trustee was reappointed.

          15           7.       The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b)(1)

          16   and 1334(a) and General Order No. 13-05 of the District Court for the Central District of California,

          17   as this is a core proceeding under 28 U.S.C. § 157(b)(1) and (2)(A), (H), (K), and (O). Venue

          18   properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a), in that the instant proceeding is

          19   related to the Debtor’s case under Title 11, Chapter 7 of the United States Code that is currently

          20   pending.

          21           8.       Pursuant to the Trustee’s Acceptance of Appointment filed on or about September 18,

          22   2019, the Trustee has standing to bring this adversary proceeding on behalf of the Estate.

          23                                                       PARTIES

          24           9.       Defendant Virginia Martirosian is the Debtor’s wife and the initial transferee of the

          25   Property, prepetition. Virginia Martirosian (“Virginia”) 1 is also ostensibly the postpetition seller of

          26 the Property to Anahit Harutyunyan (“Harutyunyan”).

          27

          28
               1
                Because there is more than one party with the surname Martirosian, the Complaint shall make reference to Virginia
               Martirosian using her first name for the purpose of clarity. No disrespect is intended.
                                                                         2
2194929
           Case 1:19-ap-01126-MB          Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04               Desc
                                          Main Document    Page 3 of 14


           1           10.    On information and belief, Defendant Harutyunyan is an insider of the Debtor or is

           2   otherwise a straw buyer who worked in collusion with the Debtor and Virginia to effectuate a

           3   transfer of the Property to Harutyunyan in an effort to hinder, delay and defraud the Debtor’s

           4   creditors.

           5           11.    Defendant City National Finance (“CNF”) is the lender who financed Harutyunyan’s

           6   purchase of the Property in a short sale for $600,000. CNF is the holder of a first and second deed of

           7   trust currently encumbering the Property.

           8                                      GENERAL ALLEGATIONS

           9           12.    The Debtor’s Schedule of Assets and Liabilities and Statement of Financial Affairs

          10   was filed on April 10, 2015 (the “Schedules”).

          11           13.    In his Schedules, the Debtor asserted that he owned certain real property located at

          12 4705 Excelente Dr, Woodland Hills, CA 91364 (the “Property”) in “fee simple,” and that it had a

          13 fair market value of $700,000.

          14           14.    The Debtor additionally asserted that the Property was encumbered by secured claims

          15 exceeding $2 million dollars.

          16           15.    Relying on the Schedules and information before her, the Trustee filed the “no asset”

          17 report. A discharge of the Debtor and closure of the case followed soon thereafter.

          18           16.    On or about November 23, 2015, Norair Savadian filed a complaint, Case No. 1:15-

          19   01240-MB, against the Debtor asserting various claims, including to set aside the transfer by Debtor

          20 of the Property to Virginia, and Virginia’s subsequent transfer of the Property to Harutyunyan (the

          21 “Savadian Action”).

          22           17.    On or about June 24, 2016, Vazgen Khachatryan filed a complaint, Case No. 1:16-

          23 01091-MB, against the Debtor similarly alleging that the Debtor, Virginia and Harutyunyan were

          24 involved in a scheme to hinder the ability of creditors to reach the Property (the “Khachatryan

          25 Action”).

          26           18.    On or about August 31, 2016, Alexander Sefian filed a complaint, Case No. 1:16-

          27 01116, against the Debtor asserting similar claims (the “Sefian Action”).

          28

                                                                 3
2194929
            Case 1:19-ap-01126-MB          Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                 Desc
                                           Main Document    Page 4 of 14


           1           19.    On or about July 4, 2019, Seda Ohanessian filed a complaint, Case No. 1:19-01089-

           2 MB, alleging similar allegations of a fraudulent scheme involving the Debtor (the “Ohanessian

           3 Action”).

           4           20.    On December 27, 2016, in connection with the Kachatryan Action, the Court issued a

           5 temporary restraining order (“TRO”), enjoining the defendants to the Kachatryan Action from

           6

           7 foreclosing on, enforcing any deed of trust against, or otherwise facilitating transfer of the Property.

           8           21.    On February 1 and 13, 2017, the Court held an evidentiary hearing on whether to

           9 extend the injunctive relief in the TRO, in the form of a preliminary injunction through and

          10 including the completion of trial in the adversary proceeding.

          11           22.    Following the evidentiary hearing, the Court issued its Memorandum of Decision Re:

          12 Preliminary Injunction (the “Decision”).

          13                                       THE DECISION FINDINGS

          14           23.    The Court’s findings of fact and conclusions of law as set forth in the Decision and as

          15 reiterated here give rise to the instant Complaint and Adversary Proceeding. The Trustee, here,

          16 alleges as true the facts set forth by the Court in support of its Decision. Specifically, as relates to the

          17   fraudulent nature of the transfers of the Property from the Debtor to his wife, Virginia, and the

          18   subsequent transfer of the Property from Virginia to Harutyunyan, the Court in its Decision found

          19   that:

          20                  a. Kachatryan demonstrated based on circumstantial evidence that it was likely the

          21                      Property was transferred from the Debtor to his wife, Virginia, and from Virginia

          22                      to Harutyunyan, with the intent to hinder, delay and/or defraud the Debtor’s

          23                      creditors.

          24                  b. The Debtor’s transfer of the Property to his wife, the filing of a bankruptcy falsely

          25                      claiming that the Property still belonged to him, the use of the bankruptcy case to

          26                      strip off judgments against the Property, Virginia’s negotiation of short sale

          27                      approvals, the subsequent short sale of the Property to Harutyunyan, and the

          28                      leaseback of the Property to the Martirosians, were all part of an elaborate


                                                                   4
2194929
           Case 1:19-ap-01126-MB    Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                Desc
                                    Main Document    Page 5 of 14


           1               strategy to shelter the Property from the Debtor’s creditors and place it in the

           2               hands of a friendly buyer who ultimately would return it to the Martirosians.

           3            c. Harutyunyan is not an arm’s length purchaser and was working in collusion with

           4               the Debtor and his wife. On this issue, the Court found evidence that (i)

           5               Harutyunyan did not have the financial wherewithal to purchase and improve the

           6               Property, or even to make a down payment on the loan from CNF, (ii)

           7               Harutyunyan incurred a monthly interest payment obligation to CNF of over

           8               $6,800 as to which she did not have the ability to pay on her own, (iii) during

           9               those months in which interest payments were made to CNF, Harutyunyan

          10               obtained the funds necessary to make those payments from Virginia, (iv)

          11               Harutyunyan and Virginia attempted (unsuccessfully) to disguise the source of the

          12               funds by going to Wells Fargo each month to purchase, with cash, a cashier’s

          13               check that identified Harutyunyan as the remitter and referenced her account for

          14               Excelente, Inc., (v) months before she actually purchased the Property in a short

          15               sale, Harutyunyan created a corporate entity with the address of the Property as its

          16               name, (vi) Harutyunyan never used the corporate entity for its stated purpose, (vii)

          17               Harutyunyan leased the Property back to Virginia for $2,200 per month, an

          18               amount prescribed by Virginia and not based on any market considerations, (viii)

          19               Harutyunyan testified that she accepted the rent in cash (which is difficult to

          20               trace) but produced no documentary evidence substantiating receipt of these

          21               monthly payments, (ix) Harutyunyan and/or her son hold title to a Mercedes-Benz

          22               that is used by Virginia and which is paid for by Virginia through the Excelente,

          23               Inc. account, (x) Harutyunyan has the bank statements for the Excelente, Inc.

          24               account mailed to the Property, where Virginia lives, rather than to Harutyunyan’s

          25               home in Hollywood, and (xi) the DWP bill, which is the responsibility of the

          26               Martirosians, was altered to name Harutyunyan, even though she does not live at

          27               the Property or use the utilities there.

          28

                                                            5
2194929
           Case 1:19-ap-01126-MB          Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04               Desc
                                          Main Document    Page 6 of 14


           1          24.     Next, as to the validity of the liens of CNF, the Court considered the evidence to

           2   determine whether CNF could be liable for any wrongdoing and found evidence to support a

           3   potential claim of civil conspiracy in connection with the scheme of the Debtor, his wife, and

           4   Harutyunyan. Specifically, the Court found as follows:

           5                  a. The testimony provided by Dawood in opposition to the injunctive relief raises

           6                     issues about the extent of CNF’s knowledge, assistance and participation in the

           7                     fraudulent scheme to transfer the Property to Harutyunyan. As noted, CNF

           8                     provided the financing enabling Harutyunyan to purchase the Property at a short

           9                     sale. At the TRO Hearing, Dawood testified that when first approached about

          10                     lending to Harutyunyan, he thought the deal was too good to be true: i.e., lenders

          11                     with deeds of trust on a house nominally worth $1.8 million agreeing to a short

          12                     sale for $600,000. Dawood testified that after conducting some due diligence on

          13                     the house he came to believe that the transaction was legitimate. But the Court

          14                     was not persuaded by Dawood’s testimony and generally did not find him

          15                     credible.

          16                  b. Dawood facilitated a six-month loan to Harutyunyan to acquire the Property.

          17                     Dawood testified that he was advised at the time that if the buyer did not make the

          18                     recommended improvements to stabilize the property and establish a retaining

          19                     wall, he (or his investor) would have difficulty selling the Property following a

          20                     default. CNF’s expert engineer testified that those improvements would cost as

          21                     much as $710,000. But Harutyunyan did not have that kind of money and

          22                     Dawood knew it. Harutyunyan likewise did not have the $200,000 down payment

          23                     on her short sale purchase, or the additional $108,000 in fees and impounds that

          24                     Dawood testified CNF lent her for that purpose. She also did not have the

          25                     resources to make the monthly interest payments of over $6,800 that were due to

          26                     CNF. Nevertheless, Dawood approved the loan. The Court finds it unlikely that

          27                     he would have done so without assurances that the Martirosians would be funding

          28

                                                                 6
2194929
           Case 1:19-ap-01126-MB           Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                 Desc
                                           Main Document    Page 7 of 14


           1                       those payments and knowledge that the short sale to Harutyunyan was part of the

           2                       Martirosians’ fraudulent transfer scheme

           3          25.     Based on the above rulings, the Court entered an order enjoining and restraining City

           4   National Finance from foreclosing on, enforcing any deed of trust against, or facilitating the transfer

           5   of the Property (the “Preliminary Injunction”).

           6          26.     Given the interrelation between legal and factual issues raised by the Khachatryan,

           7   Savadian and Sefian Actions, the Court ordered that one trial be conducted as to all three actions.

           8          27.     On August 9, 2019, the Court entered its Trial Order Requiring Declarants to Be

           9   Present at a Consolidated Trial for resolution of all claims involving the Khachatryan Action, the

          10   Sefian Action and the Savadian Action.

          11          28.     The Trial was set to take place on August 19, 20, 23, and 26.

          12          29.     On or about August 19, 2019, a settlement was reached by and between Savadian,

          13   Khachatryan, Harutyunyan and CNF (the “Agreement”).

          14

          15                                            THE AGREEMENT

          16          30.     Pursuant to the Agreement:

          17                  a. Harutyunyan agreed to execute a Deed in Lieu of Foreclosure in favor of CNF for

          18                       the Property;

          19                  b. CNF agreed to execute a short form deed of trust in favor of Khachatryan in the

          20                       sum of $418,000 in third position after the two deeds of CNF;

          21                  c. CNF agreed to execute a short form deed of trust in favor of Savadian in the

          22                       amount of $120,000 in fourth position;

          23                  d. And CNF agreed to list the Property for sale within thirty days of August 19,

          24                       2019; and

          25                  e.   In the event the sale proceeds would be insufficient to cover the deeds of trust,

          26                       the parties to the Agreement agreed to a pro rata reduction in their deeds of trust.

          27          31.     In addition to the foregoing terms, the Agreement purported to modify the Court’s

          28 Preliminary Injunction without the need for application to the Court for modification of the Court’s

                                                                   7
2194929
           Case 1:19-ap-01126-MB           Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04               Desc
                                           Main Document    Page 8 of 14


           1   orders by providing CNF the authority to sell the Property in accordance with the terms of the

           2   Agreement.

           3          32.     On or about August 30, September 4, and September 5, Savadian filed requests to

           4   dismiss the claims under § 727.

           5          33.     On September 27, 2019, the Court ordered that Savadian serve notice of his intent to

           6   dismiss the § 727 claims to the Trustee and to other interested parties.

           7                                       FIRST CLAIM FOR RELIEF

           8                             AVOIDANCE OF FRAUDULENT TRANSFER

           9                     AGAINST VIRGINIA MARTIROSIAN (ACTUAL INTENT)

          10                [11 U.S.C. § 544 and California Civil Code §§ 3439.04(a)(1) and 3439.07]

          11          34.     The Trustee repeats and realleges the allegations in above paragraphs 1 through 33,

          12 inclusive, as though fully set forth herein.

          13          35.     The Trustee is informed and believes and thereon alleges that during the seven-year

          14 period immediately preceding the Petition Date, the Debtor transferred the Property listed to

          15 Defendant Virginia, as her sole and separate property, with the actual intent to delay, hinder or

          16 defraud the Debtor’s creditors.

          17          36.     By reason of the foregoing, the transfer of the Property to Virginia is avoidable

          18 pursuant to 11 U.S.C. § 544 and Civil Code § 3439.04(a)(1) and 3439.07.

          19                                     SECOND CLAIM FOR RELIEF

          20                             AVOIDANCE OF FRAUDULENT TRANSFER

          21                  AGAINST ALL VIRGINIA MARTIROSIAN (ACTUAL INTENT)

          22                                          [11 U.S.C. § 548(a)(1)(A)]

          23          37.     The Trustee repeats and realleges the allegations in above paragraphs 1 through 36,

          24   inclusive, as though fully set forth herein.

          25          38.     The Trustee is informed and believes and thereon alleges that during the two year

          26   period immediately preceding the Petition Date, the Debtor made transferred the Property to

          27   Defendant Virginia as her sole and separate property, with the actual intent to delay, hinder or

          28   defraud the Debtor’s creditors.


                                                                  8
2194929
           Case 1:19-ap-01126-MB           Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04               Desc
                                           Main Document    Page 9 of 14


           1          39.     By reason of the foregoing, the transfer of the Property to Virginia is avoidable

           2 pursuant to 11 U.S.C. § 548(a)(1)(A).

           3                                      THIRD CLAIM FOR RELIEF

           4                                RECOVERY OF AVOIDED TRANSFERS

           5                                      AGAINST ALL DEFENDANTS

           6         [11 U.S.C. § 550(a)(1) and (2), 11 U.S.C. § 544 and California Civil Code § 3439.07]

           7          40.     The Trustee repeats and realleges the allegations in above paragraphs 1 through 39,

           8   inclusive, as though fully set forth herein.

           9          41.     The Trustee is informed and believes and based thereon alleges that Virginia was the

          10   initial transferee of the Property from the Debtor.

          11          42.     The Trustee is informed and believes and based thereon alleges that Harutyunyan was

          12   the subsequent transferee of the Property from Virginia.

          13          43.     The Trustee is further informed and believes and based thereon alleges that

          14   Harutyunyan did not take the Property for value, did not take the Property in “good faith” and that

          15   Harutyunyan, in fact, was an active participant in the scheme of Debtor and Virginia to conceal the

          16   Property from their creditors in an effort to hinder, delay and defraud them.

          17          44.     Pursuant to 11 U.S.C. § 550, 11 U.S.C. § 544 and Civil Code § 3439.07, Plaintiff is

          18   entitled to recover the Property from both Virginia and Harutyunyan.

          19                                     FOURTH CLAIM FOR RELIEF

          20                                    EQUITABLE SUBORDINATION

          21                                 AGAINST CITY NATIONAL FINANCE

          22                                             [11 U.S.C. § 510(c)]

          23          45.     The Trustee repeats and realleges the allegations in above paragraphs 1 through 44,

          24 inclusive, as though fully set forth herein.

          25          46.     On information and belief, CNF engaged in inequitable conduct including, but not

          26   limited to, knowingly benefitting from a scheme by which CNF financed the alleged purchase of the

          27   Property by Harutyunyan, knowing that Harutyunyan was not an arm’s length purchaser for value

          28

                                                                     9
2194929
           Case 1:19-ap-01126-MB         Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                  Desc
                                         Main Document   Page 10 of 14


           1   and with knowledge that the purchase and sale of the Property was a sham devised by the Debtor and

           2   his wife, Virginia, with the active participation of Harutyunyan.

           3            47.   The misconduct conferred an unfair advantage to CNF and resulted in injury to the

           4   creditors of the Debtor from whom the Property was concealed through the sham sale to

           5   Harutyunyan, facilitated and funded by CNF.

           6            48.   Equitable subordination of the interests of CNF is not inconsistent with the provisions

           7   of the Bankruptcy Code.

           8            49.   CNF’s interests in the Property should be subordinated to the interests of all creditors.

           9            50.   Plaintiff is also entitled to injunctive relief to prevent CNF from disposing of the

          10   Property or the proceeds thereof until the subordination is determined, nor should CNF be permitted

          11   to granting consent to the attachment of any lien on the Property absent further order from this

          12   Court.

          13                                      FIFTH CLAIM FOR RELIEF

          14       FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

          15                  AGAINST CITY NATIONAL FINANCE AND HARUTYUNYAN

          16                  [11 U.S.C. § 544, § 105 and California Civil Code § 3439.07(a)(3)(A)]

          17            51.   The Trustee repeats and realleges the allegations in above paragraphs 1 through 50,

          18 inclusive, as though fully set forth herein.

          19            52.   Based on the allegations of CNF and Harutyunyan’s inequitable conduct and

          20 participation in, or knowledge of, the Debtor’s scheme, CNF and Harutyunyan should be enjoined

          21 from foreclosing on or otherwise alienating the Property pending resolution of the fraudulent transfer

          22   claims. Both CNF and Harutyunyan should further be enjoined from granting any lien in the

          23   Property absent further order of the Court.

          24                                         PRAYER FOR RELIEF

          25            WHEREFORE, The Trustee respectfully prays for judgment against the Defendants as

          26   follows:

          27            1.    On the FIRST and SECOND claims for relief, that transfer of the Property to Virginia

          28                  be avoided for the benefit of the Estate;


                                                                 10
2194929
           Case 1:19-ap-01126-MB      Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                Desc
                                      Main Document   Page 11 of 14


           1         2.    On the THIRD claim for relief, to recover the Property from Defendants Virginia and

           2               subsequent transferee Harutyunyan, for the benefit of the Estate;

           3         3.    On the FOURTH claim for relief, for an order and judgment subordinating the

           4               secured interests of CNF in the Property;

           5         4.    On the FOURTH and FIFTH claims for relief, an injunction prohibiting CNF and

           6               Harutyunyan from disposing of the Property or the proceeds thereof, and enjoining

           7               CNF and Harutyunyan from permitting attachment of any additional liens on the

           8               Property until further order of the Court; and

           9         5.    For such other and further relief as this Court deems just and proper.

          10

          11   DATED: October 21, 2019                Respectfully submitted,

          12                                          BRUTZKUS GUBNER
          13

          14                                          By: /s/ Jorge A. Gaitan
                                                          David Seror
          15                                              Jorge A. Gaitan
                                                          Proposed Attorneys for Plaintiff Amy L. Goldman,
          16                                              Chapter 7 Trustee
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                              11
2194929
         Case 1:19-ap-01126-MB                   Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                                      Desc
                                                 Main Document   Page 12 of 14

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 DAVID SEROR – Bar No. 067488
 JORGE A. GAITAN – Bar No. 288427
 BRUTZKUS GUBNER
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367
 Telephone: (818) 827-9000
 Facsimile: (818) 827-9099
 Email: dseror@bg.law
        jgaitan@bg.law


 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY
                                                                            DIVISION
                                                                                 DIVISION

 In re:
 SHAHEN MARTIROSIAN,
                                                                          CASE NO.: 1:15-bk-11139 MB
                                                                          CHAPTER: 7
                                                                          ADVERSARY NO.: 1:19-ap-

                                                          Debtor(s).
AMY L. GOLDMAN, SOLELY IN HER CAPACITY AS
CHAPTER 7 TRUSTEE FOR THE BANKRUPTCY
ESTATE OF SHAHEN MARTIROSIAN,


                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                               Versus                                     CONFERENCE IN ADVERSARY PROCEEDING
                                                                                      [LBR 7004-1]
 VIRGINIA MARTIROSIAN, ANAHIT HARUTYUNYAN,
 CITY NATIONAL FINANCE,


                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom: 303                                   3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 1:19-ap-01126-MB                   Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                                      Desc
                                                 Main Document   Page 13 of 14


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 1:19-ap-01126-MB                   Doc 1 Filed 10/21/19 Entered 10/21/19 14:57:04                                      Desc
                                                 Main Document   Page 14 of 14


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
